 

Case 3:18-cr-00253-S Document 24 Filed 12/20/18 Page 1 of 1 Page|D 70

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

oALLAs oivisioN
uNiTaD sTATEs or AMERICA §
` vs. § CRIMINAL No. 3: i s_ca»;zs:i-s
l - DENNIS ARNo JAMIESON (01) §

NOTICE OF RIGI-IT TO APPEAL SENTENCE

After sentence having been imposed against me on this date following my plea of guilty, the Couit
' has advised methat I have the rights:

(l) to appeal my sentence to the United States Court of Appeals for the Fifth Circuit, New Orleans;
(2) if l arn unable to pay the cost of an appeal, to apply for leave to appeal without cost to me; and

(3) if I request, to have the clerk of the Court prepare and file forthwith a notice of appeal on my
behalf (see Rule 32, F ederal Rules of Criminal Procedure).

Tlle Court further advised me:

(4) that, generally speaking, any notice of appeal that I desire to file must be filed in this Court
within fourteen (14) days after entry of my judgment of conviction or other order appealed from (see Rule
4, Federai Rules of Appellate Procedure);

(5) that my attorney will help me appeal in this matter if I elect to appeal;

(6) that, if I desire to remain on the same conditions of release and bond that existed at the time of
sentencing, my attorney should file a written motion requesting that such conditions of release and bond be
continued pending appeal, and where there is a surety on the existing bond, the Court must be provided
With either a written notification by that surety or by a statement in open court on the record by that surety,
that the surety is aware of my conviction and that the surety ratifies the existing bond and agrees to remain
on such bond until the appeal process is completed and l commence service of any sentence of confinement
that was imposed; and

':Sm'-).' ‘ '

(7) thatl must comply with all applicable rules governing my right of appeal to avoid prejudicing

0-/-_

el is Arno Jar'nieson, Defen t
t ij f

M\ l
David Mi;’l$inn, De'lbrrdaWAilorney

    
  

¢~‘

 

?_"l»'\' 1

Signed December 20, 2018

 

 

